Exhibit 10.3

 

AMENDMENT NO. 2 TO
COMMON STOCK PURCHASE AGREEMENT

 

This Amendment No. 2 to the Common Stock Purchase Agreement, dated as of
December 15, 2010 (this “Amendment”), to the Common Stock Purchase Agreement
dated as of December 15, 2008, as amended by Amendment No. 1, dated as of
March 24, 2010 (the “Purchase Agreement”) is entered into by and between
BioSante Pharmaceuticals, Inc., a corporation organized and existing under the
laws of the State of Delaware (the “Company”), and Kingsbridge Capital Limited,
an entity organized and existing under the laws of the British Virgin Islands
(the “Investor”).

 

1.             Reference to the Purchase Agreement; Definitions. Reference is
made to the Purchase Agreement and, specifically, to Section 10.6 thereof
entitled, “Amendment; No Waiver.” Terms defined in the Amendment and not
otherwise defined herein are used herein with the meanings defined in the
Purchase Agreement.

 

2.             Amendments to the Purchase Agreement.

 

(a)           The Purchase Agreement is hereby amended by replacing the
definition of “Commitment Period,” as set forth in Article I thereof, with the
following definition:  “Commitment Period” means the period commencing on the
Effective Date and expiring on the earliest to occur of (i) the date on which
the Investor shall have purchased Shares pursuant to this Agreement for an
aggregate purchase price equal to the Maximum Commitment Amount, (ii) the date
this Agreement is terminated pursuant to Article VIII hereof, and (iii) the date
occurring thirty-six (36) months from the Effective Date.

 

(b)           Section 10.1(a)(iii) of the Purchase Agreement is hereby amended
by deleting that subsection in its entirety.

 

3.             Miscellaneous.  Except as otherwise set forth herein, the
Purchase Agreement shall remain in full force and effect without change or
modification.  This Amendment shall be construed under the internal laws of the
State of New York.  This Amendment may be executed in any number of
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument.  This Amendment shall
bind and inure to the benefit of the parties and their respective successors and
assigns.

 

(Remainder of page intentionally left blank.  Signature page to follow.)

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be signed
and delivered by their respective duly authorized representative as of the date
first written above.

 

 

KINGSBRIDGE CAPITAL LIMITED

 

 

 

 

 

By:

/s/ Antony Gardner-Hillman

 

 

Antony Gardner-Hillman Director

 

 

 

BIOSANTE PHARMACEUTICALS, INC.

 

 

 

 

 

By:

/s/ Phillip B. Donenberg

 

 

Phillip B. Donenberg

 

 

Chief Financial Officer, Treasurer and Secretary

 

--------------------------------------------------------------------------------